Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-5 are still pending.
Response to Arguments
Applicant’s amendments as filed on 11/10/2021 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Tamura. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on page 5, last paragraph – page 6, 7th paragraph have been rendered moot in light of the new combination of cited references in view of Tamura being shown to teach all the newly added limitations, please see detailed rejection below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “makes it difficult for a third party to obtain identification information and first destination information from the first information, and prevents the third party from mass-producing non-genuine products” and “information is obtained by using the GPS function, further makes it difficult for the third party to obtain the first destination information corresponding to the second destination information”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto, US 2007/0264032 in view of Park et al., US 2006/0087690 further in view of Tamura et al., JP 2004347940.
Regarding claim 1, Harumoto discloses an image forming apparatus (image forming apparatus 10, fig. 1, and paragraph 17) comprising: 
an attachment member (main body frame 12) configured to removably attach a part containing a coloring material (image carrier member 20 and developing unit 16) to an apparatus body (apparatus body of the image forming apparatus 10) (note that image forming apparatus 10 includes a main body frame 12 that, in attachable and detachable manner, accommodates an image carrier member (a photosensitive member) 20 and a developing unit 16 (hereinafter, there are mentioned as a process cartridge 52), paragraph 17);
 an information obtaining device (information detecting unit, paragraph 42) that obtains, from a storage medium (embedded memory 74) mounted on the part being attached to the apparatus body through the attachment member, identification information on the part (information of the color, type, etc. of the toner of cartridge 52) and first information (first information consists of information regarding color and destination of the cartridge 52) (note that instead of attaching process cartridges 52 to the main frame 12 via engaging ribs provided on a identified plate 68, an embedding a memory 74 as an information supplying unit can be formed on each plate 68. Information of the color, destination, type, etc. of the toner is stored in the memory 74. When the process cartridge 52 is attached in the main frame 12, the information is read by an information detecting unit of a reading sensor 76 which is disposed on the main frame 12, as shown in FIG. 7. The read information is then sent to a control unit 78 incorporated in the image forming apparatus 10, paragraphs 35, 42), 
the first information being generated mixing elements of a identification information (information regarding the color, type, etc. of the toner of cartridge 52) and elements of a first destination information (first information consists of information regarding color and destination of the cartridge 52) (note that, “region for embedding a memory 74 as an information supplying unit is formed on each plate 68. Information of the color, destination, type, etc. of the toner is stored in the memory 74. When the process cartridge 52 is attached in the main frame 12, the information is read by an information detecting unit of a reading sensor 76 which is disposed on the main frame 12, as shown in FIG. 7. The read information is then sent to a control unit 78 incorporated in the image forming apparatus 10”) in accordance with a predetermined first conversion method (based on read information read by an information detecting unit of a reading sensor 76 which is disposed on the main frame 12), the first destination information indicating a destination of the part (information of destination of the toner of cartridge 52) (see paragraphs 42-43); 
a storage device (memory 74) that stores second destination information indicating a destination of the apparatus body (information of the memory 74 which is read by sensor 76 containing information regarding position destination of the cartridge 52 in relation with main frame and members of apparatus body of the image forming apparatus 10 as explained in paragraphs 44-48) and a second conversion method (existence of cartridge by existence detecting unit), the second conversion method being predetermined for obtaining the identification information and the first destination information from the first information (paragraphs 44-48, 64-65, the information is used to properly detect existence of the cartridge and that it is attached or not attached to the wrong position); 
an image forming device (fixing device 38, paragraph 25) that uses the coloring material contained in the part being attached to the apparatus body and forms an image on a recording medium (paragraphs 51-53, printing is performed using the image carrier/cartridges of the developing unit 16 attached to the main frame onto the recording medium); 
a display (display panel 79, paragraph 43); 
and a control device (control unit 78, fig. 7) that includes a processor and, when the processor executes a control program (control unit 78 incorporated in the image forming apparatus 10, paragraphs 42, 46 and even not explicitly stated, it is utterly common in art for the control unit to have a CPU executing a program which controls the entire image forming apparatus 10), acts as a controller configured to: 
obtain the first destination information by releasing the mixing using the second conversion method stored in the storage device, from the identification information and the first information that are obtained by the information obtaining device (note that when the process cartridge 52 is attached to the main frame 12, the projection 80 of the process cartridge 52 pushes the press member 84, and thereby the light is emitted from the light emitting portion 82A to the light receiving portion 82B. Thus, as shown in FIG. 7, a signal is sent to the control unit 78 connected to the light receiving portion 82B. The attachment of the process cartridge 52 to the main frame 12 is conformed (existence detection) in this manner. And, when the process cartridge 52 is attached to a wrong position, it is thereby detected as different result and the movement of the process cartridge 52 is regulated);
 and -2-Application No.: 16/872,728 Filing Date:May 12, 2020when the obtained first destination information does not coincide with the second destination information stored in the storage device, cause the display to display a warning message showing that an improper part is attached (paragraphs 43, 64-66, note that when it is confirmed whether the process cartridge 52 is attached according to the predetermined setting. When a wrong process cartridge 52 is attached, an error message is shown on a display panel 79 of the image forming apparatus 10).  
mixing elements of a character string indicating the identification information and elements of a character string indicating first destination information; and  wherein the controller finds out a location of the apparatus body by using a global positioning system function, and saves the second destination information corresponding to the found location in the storage device.
However, Park teaches image forming apparatus (machine 100, fig. 3, paragraph 9) a control device (control unit 107, fig. 3, paragraph 9) that includes a processor and, when the processor executes a control program (paragraphs 13, 57-59, under the control of the control unit 107 which accesses memory and executes programs), acts as a controller configured to perform functions (paragraph 14, for example, printer unit 106 prints scanned data stored in the memory 105 under the control of the control unit 107 such as for a copying function, and prints an image data received or RFID reader 110 communicates with the RFID tag 200 in response to a control signal from the control unit 107 in order to provide the user information from the RFID tag 200 to the control unit 107, paragraph 57).
Harumoto and Park are combinable because they both teach having an image forming apparatus obtaining information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Harumoto with the teachings of Park for the benefit of having a controller which can control the entire device 
Harumoto and Park fail to further teach first information being generated mixing elements of a character string indicating the identification information and elements of a character string indicating first destination information; and wherein controller finds out a location of apparatus body by using a global positioning system function, and saves second destination information corresponding to the found location in storage device.
However, Tamura teaches first information being generated mixing elements of a character string indicating identification information (i.e., toner cartridge 10ME) and elements of a character string indicating first destination information (i.e., destination code specifying Middle East is read), the first destination information indicating a destination of the part ( destination/shipping area is determined to be Middle East) (see, paragraphs 34-38) and wherein controller (CPU 41) finds out a location (i.e. Saudi Arabia) of apparatus body (image forming apparatus 20) by using a global positioning system function (GPS), and saves second destination information corresponding to the found location in storage device (note that image forming apparatus 20 includes a GPS unit as to determine the location where the main body of image forming apparatus 20 is installed (i.e., Saudi Arabia) and further detects a toner cartridge attachment that the correct part number is detected with destination code specifying Middle East is read from the RFID memory of the attached toner cartridge, otherwise if destination code and shipping area do not match (i.e., Europe is stored in RFID memory), use of the toner cartridge is prevented and user is notified to insert/attach the correct toner cartridge corresponding to the found GPS location, paragraphs 31-39).
Harumoto and Park are combinable with Tamura because they all teach dealing with image forming apparatuses and obtaining information based on detection of the attached part.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Harumoto and Park with the teachings of Tamura for the benefit of performing optimum and effective tuning of the image forming apparatus according to its detected global location such that the operation of the image forming apparatus with the wrong tuning is avoided, and the tuning that matches the location of the main body of the image forming apparatus can be always performed as taught by Tamura at paragraphs 40-41.
Regarding claim 3, Harumoto further discloses wherein when the information obtaining device obtains the identification information and the first information from the storage medium not according to the predetermined setting, the controller causes the display to display the warning message (when the process cartridge 52 is attached in the main frame 12, the information is read by an information detecting unit of a reading sensor 76 which is disposed on the main frame 12. The read information is then sent to a control unit 78 incorporated in the image forming apparatus 10 and it is confirmed that whether the process cartridge 52 is attached according to the predetermined setting or not. When a wrong process cartridge 52 is attached, an error message is shown on a display panel 79 of the image forming apparatus 10, paragraphs 42-43). 

However, Park teaches wherein when device cannot obtain information from user’s storage, causing the display to display the warning message (paragraph 70, when information cannot be obtained from storage device such as information stored in the RFID tag of the user, then the warning message is displayed).
Harumoto and Park are combinable because they both teach having an image forming apparatus obtaining information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Harumoto with the teachings of Park for the benefit of having the receiver easily recognize the information received, and display alert when there is a problem as taught by Park at paragraphs 70, 88.
Regarding claim 4, Harumoto further discloses wherein when the part is attached to the apparatus body through the attachment member (when the process cartridge 52 is attached in the main frame 12), the controller causes the information obtaining device to obtain the identification information and the first information (the information, regarding color, destination, type, etc. of the toner as stored in the memory 74 is read by an information detecting unit of a reading sensor 76 which is disposed on the main frame 12, as shown in FIG. 7. The read information is then sent to a control unit 78 incorporated in the image forming apparatus 10, paragraph 42). 
Regarding claim 5, Harumoto in view of Park further teaches wherein the information obtaining device is a reading device (Harumoto, information detecting unit of a reading sensor 76 which is disposed on the main frame 12, paragraph 42 and RFID reader 110 of Park, paragraph 70) that performs wireless communication with an RF tag mounted on the part (machine is mounted with a RFID reader 110 capable of wirelessly communicating and reading user information from RFID tags 200 that are carried by users, paragraphs 52, 55) and when the controller (control unit) causes the information obtaining device to transmit a first radio wave (Radio Frequency Identification (RFID), paragraph 50) and the information obtaining device does not receive, within a predetermined time from a transmission time of the first radio wave, a second radio wave transmitted from the RF tag in response to the first radio wave, the controller causes the display to display the warning message (paragraph 70, RFID reader 110 may periodically transmit a signal to perform communication with the user RFID tag 200 and read user information from the user RFID tag 200. In addition, such an input request message may be displayed via the display panel 103b as a warning message when a response signal is not received from a RFID tag even after signals have been sent to the RFID tag for a predetermined time period).
Harumoto and Park are combinable because they both teach having an image forming apparatus obtaining information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Harumoto with the teachings of Park for the benefit of having the controller efficiently manage and recognize the RFID information as received, and issue display or audible warning when there is delay in receiving the RFID information in order to achieve effective transparency in the process as taught by Park at paragraphs 70, 87-88.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Omotani, US 2006/0192993 – teaches judging that a wrong process cartridge is attached, and displaying that the process cartridge being attached is a wrong process cartridge, paragraph 82.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        

/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677